MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-01001-CR
                                 NO. 01-14-01002-CR
                                 NO. 01-14-01003-CR

                      DENNIS JAMES POLEDORE, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

               Appeal from the 240th District Court of Fort Bend County
        (Tr. Ct. No. 05-DCR-42537B; 05-DCR-42538B; and 05-DCR-42572B)

TO THE 240TH DISTRICT COURT OF FORT BEND COUNTY, GREETINGS:

      Before this Court, on the 3rd day of March, 2015, the cause upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
      The cause heard today by the Court is an appeal from the order signed by the
      court below on November 12, 2014. After inspecting the record of the court
      below, it is the opinion of this Court that it has no jurisdiction over these
      appeals. It is therefore CONSIDERED, ADJUDGED, and ORDERED
      that the appeals be dismissed.

      The Court orders that this decision be certified below for observance.

      Judgment rendered March 3, 2015.

      Judgment rendered by panel consisting of Justices Keyes, Bland, and Massengale.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 15, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT